Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2008

USA v. Holyfield
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1250




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Holyfield" (2008). 2008 Decisions. Paper 1009.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1009


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                        ___________

                                        No. 06-1250
                                        ___________

                          UNITED STATES OF AMERICA

                                            vs.

                               CEDANO HOLYFIELD

                                         Appellant.
                                        ___________

                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (D.C. Criminal No. 04-cr-00035-1)
                 District Judge: The Honorable Thomas M. Hardiman
                                     ___________

                            ARGUED November 1, 2007
                        Panel Rehearing Granted May 27, 2008
                            SUBMITTED June 16, 2008

            BEFORE: RENDELL, WEIS, and NYGAARD, Circuit Judges.

                                 (Filed : June 18, 2008)

Karen S. Gerlach, Esq.
Renee Pietropaolo, Esq.(Argued)
Office of the Federal Public Defender
1001 Liberty Avenue
1450 Liberty Center
Pittsburgh, PA 15222
       Counsel for Appellant
Robert L. Eberhardt, Esq.
Laura S. Irwin, Esq. (Argued)
Office of the United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219
       Counsel for Appellee

                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       Cedano Holyfield pleaded guilty to various criminal charges stemming from a drug

sale. His plea was conditional, retaining the right to appeal the following issue:

“Whether the District Court erred in refusing to suppress the evidence seized from the car

in which he was a passenger or from his person.” Because this opinion carries no

precedential value, we write only for the parties who know the facts. Hence, we will refer

to only such facts as are necessary and as they become germane to our conclusions. We

will affirm.

       Holyfield raises three arguments on appeal: first, that what began as a Terry-stop

escalated into a de facto arrest for which probable cause was lacking; second, that there

was no probable cause for the Terry-stop in the first place; and finally, that because his

stop and arrest violated the Fourth Amendment to the Constitution, all the evidence

thereby gained should have been suppressed by the District Court.

       We hold that the District Court correctly decided that the police had sufficient

information to justify the investigatory stop. The District Court concluded that, “[i]n light
of [the detective's] personal knowledge of Harris’ drug-trafficking history, the dubious

nature of her car trouble, and Holyfield’s conduct, the reasonable observer sitting in [the

detective's] position would conclude that ‘criminal activity may be afoot.’ Accordingly,

[the detective] was justified in ordering the take-down team to enter the gas station.”

District Court opinion at A6 (citation omitted). We agree. The totality of the

circumstances here show that the detectives did possess reasonable cause to believe that

criminal activity might be happening.

       The incident took place when Pittsburgh Police Detective Covington was

conducting surveillance of Lakeesha Harris in the parking lot of a Sunoco gas station.

Convington was well acquainted with Ms. Harris, having personally arrested her several

times and having knowledge that she had been engaged in drug activity. Harris was

sitting in the driver’s seat of her vehicle, which was parked with the hood up. Covington

was in an unmarked car, parked a car-length or more from Harris’ car. Four other officers

were also parked in two squad cars a short distance from the station.

       Covington watched Harris for approximately 45 minutes during which time she

remained in her vehicle but made several calls on her cell phone. During this time, no

one approached the vehicle to talk to Harris. Then, Holyfield pulled into the Sunoco

parking lot. Holyfield was accompanied by one passenger. Holyfield parked his car and

walked toward Harris’ car. Covington observed large bulges in each of Holyfield’s

pockets. Holyfield then got into the passenger side of Harris’ vehicle and engaged in a



                                          Page -3-
brief conversation with her. Holyfield next reached into his pocket with his left hand and

pulled out a large plastic bag. Believing that a drug deal was taking place, Covington

called in assistance from the other officers nearby.

       Although Holyfield maintains that neither he nor Harris acted “nervous or

evasive,” their actions speak otherwise. Detective Covington saw bulges in Holyfield’s

clothing that could suggest that he was carrying drugs. Although, “bulges” themselves in

someone’s pants may not create a reasonable suspicion, that fact may be considered in

conjunction with other factors when viewing the totality of the circumstances. Holyfield

threw the bag of drugs into the back seat of the vehicle as officers approached, left the

vehicle and attempted to flee. Detective Covington was accompanied by four other

officers when he confronted Harris and Holyfield, and there is no evidence that their

visibility of these events was obstructed or inhibited, indeed it was in the middle of the

day.

       Police officers may rely on their own experience and specialized training to draw

inferences from, and make deductions about the cumulative information known to them

that might well elude an untrained person. When viewed through the prism of these

officers’ experience, the totality of the circumstances raised reasonable suspicion that the

Appellant was engaging in criminal activity. We find no error in the District Court’s

conclusion.




                                          Page -4-
       Next, we turn to Holyfield’s argument that the police officers’ actions in detaining

him amounted to a de facto arrest for which they lacked probable cause. In considering

whether a stop is so minimally intrusive as to be justifiable on reasonable suspicion, a

court must consider the duration of the stop, the law enforcement purposes justifying the

stop, whether the police diligently sought to carry out those purposes given the

circumstances, and alternative means by which the police could have served their

purposes. The encounter at issue here took place in an open area, during daylight hours.

The record does not show that police blocked Harris’ car (in which Holyfield sat as a

passenger). The record only indicates that other officers arrived in their vehicles. No

direct physical force was used against Holyfield, nor does the fact that the police officers

had their guns drawn converts this stop into a de facto arrest.

       There is nothing in the record to indicate that the police delayed in acting, or

detained Holyfield long enough to raise a question whether the duration of Terry-stop was

excessive. Indeed, there is no indication that Holyfield was detained for any longer than

was necessary to allow the officers to perform a careful check to satisfy themselves that

there was no danger from accessible weapons and to confirm or dispel their suspicions.

Moreover, only an insignificant period of time elapsed between the initial stop of the car

and the discovery of contraband. We hold that the District Court correctly concluded that

a reasonable person, standing in Holyfield’s shoes, would have understood that he was

being briefly detained for inquiry and investigation, and was not under arrest.



                                          Page -5-
       As a final argument, Holyfield argues that the police lacked probable cause to

arrest him. This argument is meritless. The officers possessed a reasonable suspicion of

criminal activity sufficient to justify a Terry-stop of Holyfield. After executing this

investigatory stop, the officers had probable cause to arrest Holyfield based on Harris’

questionable behavior; the bulges in Holyfield’s pockets, Holyfield’s behavior in

approaching Harris’ car (not acting like he was there to help with her car trouble, but

proceeding directly into the passenger seat), Holyfield’s removal of the bag from his

pocket, and then – as the officers approached – throwing the bag into the back seat,

Harris’ fleeing the scene, and Officer Epler’s plain view observation of the crack cocaine

in the back seat of the car.

       There is ample evidence here to support the District Court’s order denying

Holyfield’s motion to suppress. We will affirm the District Court’s order.




RENDELL, Circuit Judge, dissenting.

       I respectfully disagree with the majority’s reasoning that the initial stop here was

lawful because the officers had a “reasonable, articulable suspicion that criminal activity

[was] afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000). I suggest the facts do not

support that finding.

       The time of Harris’s flight and the time of Holyfield’s throwing the bag into the

backseat are unclear, but both appear to have occurred after the police had descended on



                                          Page -6-
the scene, exiting two cars, with at least one gun drawn, not before the police acted. This

conduct did not give the police reason to act; rather, the conduct resulted from the police

activity.

       The reference to Harris’s “drug-trafficking history” misstates the paltry record on

this point. Detective Covington’s only testimony on the issue was that he knew that

Harris had a “drug history” and that he had arrested her approximately three times for

unspecified misconduct. (App. 102.) The testimony reveals nothing more.

       I believe that a reasonable officer could just as easily conclude that Holyfield was

bringing Harris her lunch. (I note that I do not fault Harris for making calls rather than

looking under the hood and attempting to fix her car. I would probably have been sitting

in the car, just like her, awaiting some assistance.) The facts fall far short of providing a

reasonable, articulable suspicion of criminal activity. I would REVERSE the denial of

the suppression motion and REMAND.

______________




                                           Page -7-